Title: To John Adams from Thomas Boylston Adams, 25 February 1803
From: Adams, Thomas Boylston
To: Adams, John



Dear Sir
25th: February 1803.

Your two letters on La Harpe, I have taken the liberty to publish in the Port Folio, and I have now to ask the favor of you, as your leisure & inclination may serve, to pursue your extracts & comments upon any portion of that great work, which you may find agreeable or think useful. I make this request in behalf of the Editor of the Port Folio, who will be flattered & obliged by any literary communication. If you should write again upon any of the subjects, which fall within the investigation of La Harpe, there need be neither date nor name to your letter. Care was taken to erase both, in the former letters received;
I have also received two other letters from you, controverting one of Paine’s aphorisms, or, as you call it, “airy anticks,” with which the arch Apostate Callender seems so well satisfied. There is such an abundance of false philosophy in every thing written by Paine on the subject of government, that whole volumes of refutation might grow out of a single page; but the letters he has written since his return from France have given the finishing stroke to his “reputation as an author,” let him discuss what topic he may. His former admirers have abandoned him to his fate which without independent of this last effort of his own, had consigned his works to a remorseless oblivion. His Slanders against you, in some of those letters, were so gross & blackguard, that though I felt the utmost indignation at the author of them, I could not publicly notice, without making them of more consequence than they deserved, or could ever derive, while resting on the credit of Paine’s testimony. There was however one barefaced lie, which Paine asserted as a fact, and which Blake of Worcester attempted to circulate with his comments. This I undertook to contradict, and you may possibly have seen in the Port Folio No 2. of Volume 3. the manner in which it was done. The intrigue against Genl: Washington, which I think I have heard you say, did exist about the beginning of 1778, does not appear on the journals, by any express marks of disapprobation towards him, and the transactions of that period being with closed doors, must depend as you have expressed it, upon tradition. The System of closed doors appears to be revived in the present session of Congress, and it is presumable with similar views as formerly existed; viz, to confound the traitor & the patriot in a general conclave, & leave it to the chapter of accidents, to ascribe the merit of patriotic exertions to treasonable Counsellors. If you feel no restraint imposed upon you at this distance of time, as to the propriety of disclosing the transactions of early times, I should be very glad to receive from your pen, for my private satisfaction some traditional notes upon the characters, who composed the first Congress. I would hold them as a Sacred deposit
With best love & duty I am, dear sir, / Your Son
Thomas B Adams